Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-10 and 19-24 are currently under examination wherein claims 1, 8 and 9 have been amended and claims 21-24 have been newly added in applicant’s amendment filed on November 22nd, 2021. The terminal disclaimer filed by the applicant on November 30, 2021 is acknowledged herein
Status of Previous Rejections
2.	The previous objection to the informality in claims 8 and 9 and the previous rejections of claims 1-10, 19 and 20 under 35 U.S.C. 103 as stated in the Office action dated September 15, 2021 have been withdrawn in light of the applicant’s amendment filed on November 22nd, 2021. The previous provisional rejections of claims 1-10, 19 and 20 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated September 15, 2021 have been withdrawn in light of the terminal disclaimer approved on November 30, 2021.
Allowable Subject Matter
3.	Claims 1-10 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The applicant’s amendment filed on November 22nd, 2021 has obviated the previous rejections of claims 1-10, 19 and 20 under 35 U.S.C. 103 as being unpatentable over 140/MUM/2011 in view of Bracamonte et al. (US Pub. 2017/0175834 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

12/1/2021